Case 2:20-cv-01012-SPC-NPM Document 7 Filed 02/03/21 Page 1 of 2 PageID 52




                                                                 -FtM-38NPM




                                                             reginathompson
    February 3, 2021
Case 2:20-cv-01012-SPC-NPM Document 7 Filed 02/03/21 Page 2 of 2 PageID 53




                                                                  -FtM-38NPM




                                                           reginathompson
  February 3, 2021
